Judgment unanimously reversed on the law and facts and a new trial granted. Memorandum: Defendant Cole and two others had been jointly indicted. A preliminary hearing was held to determine the voluntariness of statements made by Cole’s codefendants. No statement had been made by Cole. It appeared on the hearing that the confessions of the eodefendants seriously implicated Cole in the crimes charged and that the references to him could not be effectively redacted to eliminate resulting prejudice. Cole’s motion for a severance, on the ground that it would be highly prejudicial for him to stand trial together with the codefendants, was denied. This was an abuse of discretion. (See People v. Robinson, 16 A D 2d 184; People v. Feolo, 282 N. Y. 276.) (Appeal from judgment of Monroe County Court convicting defendant of burglary, third degree.) Present — Williams, P. J., Bastow, Goldman, Henry and Del Vecchio, JJ.